SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

296
KA 13-01889
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

JOHN E. LAUTNER, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JAMES B. RITTS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Frederick G.
Reed, A.J.), rendered March 6, 2013. The judgment convicted
defendant, upon his plea of guilty, of aggravated driving while
intoxicated, driving while intoxicated, and aggravated unlicensed
operation of a motor vehicle in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   March 20, 2015                          Frances E. Cafarell
                                                   Clerk of the Court